Gbeeit, P. J. The pleadings and decree are quite fully set forth in the foregoing statement, and the question to be decided is whether, under the pleadings and evidence in the record, the findings and decree ought to be affirmed by this court. If counsel for appellee correctly assumes the bill filed by him in this cause, is not a bill to remove a cloud upon the title of appellee or to restrain Cook from obtaining a title which might become a cloud thereon, and the relief prayed for is based wholly upon the ground of irreparable injury, or, as stated in the bill, that the issuing of a tax deed for said premises to Cook “ will take away and destroy the interest complainant has in said premises, and destroy the security complainant has for the payment of his said noteis the decree right, and ought we to affirm it? To justify the application of injunction as a preventive remedy, the injury in question must be likely to occur unless an injunction is decreed, and without it, real injury to the complainant, invoking such aid, is to be apprehended; nor should relief by injunction be extended beyond what is necessary for the protection of complainant’s rights. Hilliard on Injunction, “84, Sec. 7; 3 Wait’s Ac. and Def. 685. These rales under the facts proven preclude appellee from obtaining the injunction prayed for and decreed. He alleges in his bill and was bound to prove that the issuing of a tax deed conveying said premises to Cook as purchaser at tax sale, will take away and destroy Miller’s interest therein and destroy the security he has for the payment of the debt Warren owes him. This is the irreparable injury in question, to prevent which an injunction was prayed for, and the evidence does not establish the truth of those material allegations. If Miller is not concluded by the judgment of the Supreme Court in the case of “ Warren v. Cook et al.,” and a tax deed to a purchaser at said sale would be void for the causes alleged in the bill, we do not perceive from the evidence that Miller would sufíer the irreparable injury alleged in the hill and relied on by counsel by the issuing said tax deed to Cook, his interest in said premises as mortgagee could not be thus destroyed, and he would still retain the security of the lien upon said premises, given him by the mortgage for the payment of said debt, nor would appellee he entitled to an affirmance of the decree, if it even appeared by the record he would be deprived of ail interest in the lot- in question if Cook was permitted to take his tax deed therefor. His security for the payment of the mortgage debt would not be thus destroyed. It appears in evidence, although not disclosed in the bill, that four other lots are included in said mortgage and furnish an additional security relied on by Mil" ler for the payment of the debt. The cash value of these lots is estimated by several witnesses at $3,000, and whether they will bring that price at a forced sale, or half as much, the fact is undisputed, they are additional security upon which appellee relies. Furthermore, appellant offered to prove at the hearing that appellee held a mortgage on one hundred acres of farm land in Jefferson County as further security for said debt, in case he should lose his security upon the lot in question. This evidence was material and competent, but the court refused to admit it and erred in so doing. FTor does it appear that Warren is insolvent or unwilling or nnable to pay Ms debt, or that Miller will be obhged to commence pro, cecdings to collect the same or to foreclose his mortgage. In short, no irreparable injury, as alleged, was proven at the hearing, and no cause made requiring preventive relief by injunction. The decree appealed from is also inequitable to Cook, whose rights in the premises we are not at liberty to disregard. He purchased the property at a tax sale, regular in all respects, made under a judgment assented to by Warren, the owner in fee, and as between him and Warren his title as such purchaser is fixed and forever determined by the jxrdgment of the Supreme Court. If this decree is affirmed Cook loses his title and all rights as such purchaser even as against Warren, the fruits of a protracted litigation are taken away, and Warren can, by paying off the mortgage debt, hold the property in question in defiance of the judgment against him rendered by the court of last resort, and this mischief and injustice to appellant accrues, as has been seen, by the rendition of a decree not necessary for the protection of Miller against the injury alleged. Such a result would be manifestly unjust to appellant. And the decree rendering it possible ought not to be affirmed. Hilliard on Injunctions, 22, Sec. 39. We have not discussed or alluded to several questions which the learned counsel on behalf of the respective parties have presented for our consideration, touching the laches of appellee, notice to appellant of the illegality of the judgment against the premises rendered in the County Court, the doctrine of res judicata, and rule as to marshaling assets, being satisfied that the latter question is not properly before us in this case, and if the theory of appellee on the others is correct, yet, for the reasons given, appellee has not shown himself entitled to the relief prayed, and the decree rendered would work injustice and be against equity. Whether Miller may be entitled to any relief under a bill properly framed to protect his own interest as mortgagee we do not now decide, but confine the views expressed to the object of the bill, as shown by its allegations, which was to prevent Cook from taking out a tax deed even as against Warren, when it clearly appears, as against him, he is entitled to such deed. The decree of the Circuit Court is reversed and the cause remanded. Reversed and remanded.